DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features below must be shown or the features canceled from the claims.  
The contoured underside being textured as claimed in Claim 4.
Storing said work surface inside said luggage when not in use as claimed in Claim 5.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, line 1, claims “wherein said contoured underside is textured”. It is unclear to the examiner how the contoured underside is textured, thereby rendering claim 4 indefinite. For examination purposes the underside of contours will be interpreted as having a texture.
Claim 5, line 4, claims “forming a work surface with opposing slots for receiving said support members”. It is unclear to the examiner how the work surface is formed beyond the provision for cutouts and convex protrusions, wherein the method for forming said features remains indefinite. For examination purposes the work surface 
Claim 5, lines 10-11, claim “storing said work surface inside said luggage when not in use.” It is unclear to the examiner how or where the work surface is intended to be stored within the luggage, thereby rendering claim 5 indefinite. For examination purposes the work surface will be interpreted of being capable of being stored within an article of luggage.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5, as far as they are definite, are rejected under 35 U.S.C. 102(a1) as being anticipated by Glover et al. (US 20160037905 A1).
Regarding Claim 1, Glover et al. teaches a device for providing a temporary work surface (20) for luggage, the luggage (12) having an uppermost surface and an extensible handle (16) having spaced telescoping support members (15), the device comprising: (Figs. 1-4; [0020])
5A generally planar ([0018]) main body (20) having a flat upper surface ([0018]) and a contoured lower surface (50); an opposing pair of cutouts (C1-C2 in Modified Figure 4 below) formed on one side (20”) of the device (20). (Figs. 1-4, Fig. 6c; [0018], [0020], [0023])
The cutouts (C1-C2 in Modified Figure 4 below) sized to receive and engage said support members (14). (Figs. 1-4; [0006], [0020])

    PNG
    media_image1.png
    29
    160
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    33
    26
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    24
    32
    media_image3.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow]Said contoured lower surface (50) having a pair (as seen in Figure 6c) of spaced convex protrusions (50) extending 10downwardly therefrom (as seen in Figure 6c). (Figs. 2-3, Fig. 6c; [0020], [0023])      

    PNG
    media_image7.png
    209
    311
    media_image7.png
    Greyscale

	Regarding Claim 5, Glover et al.  teaches a method of forming a temporary work surface (20) for luggage, the luggage (12) having an uppermost surface and an extensible handle (16) having spaced telescoping support members (15), the method comprising the steps of: (Figs. 1-4; [0006], [0020])

Forming (wherein Glover et al. teaches a work surface) a work surface (20) with opposing slots (C1-C2 in Modified Figure 4 above) for receiving said support members (14). (Figs. 1-4; [0020])
Angling said work surface (20) to allow for engagement of one of said support members  (14) within one of said slots (C1-C2 in Modified Figure 4 above). (Figs. 1-4; [0008], [0020])
Manipulating said work surface (20) to capture another one said support members (14) within 5another one of said slots (C1-C2 in Modified Figure 4 above). (Figs. 1-4; [0008], [0020])
Laying said work surface (20) onto said uppermost luggage surface. (Figs. 1-4; [0004], [0020]).
 Removing said work surface (20) and storing said work surface inside said luggage (12) when not in use (wherein the work surface is capable of being stored within luggage). (Figs. 1-4; [0008], [0020])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.’
Claims 2-4, as far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Glover et al. (US 20160037905 A1), in view of Shannon (US 9332835 B2).

	Regarding Claim 2, Glover et al. teaches all of the elements of the invention described in claim 1 above except; wherein said cutouts are L-shaped.
	Shannon further teaches wherein said cutouts (26) are L-shaped (as seen in Figs. 1-2). (Col. 3, Lines 22-29)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the work surface as taught by Glover et al. above, and provide for the work surface to have L-shaped cutouts as provide by Shannon. 

	Regarding Claim 3, Glover et al. modified above, teaches all of the elements of the invention described in claim 2 above except;  wherein said L-shaped cutouts include a slot within which said support members may be frictionally engaged.
	Shannon further teaches wherein said L-shaped cutouts (26) include a slot (26) within which said support members may be frictionally engaged (as seen in Fig. 1). (Col. 3, Lines 22-29)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the work surface as taught by Glover et al., modified above, and provide for the work surface to have L-shaped cutouts that include a slot that frictionally engages support members as provided by Shannon. Where combining prior art elements according to known methods to yield predictable results; one would be motivated to combine these elements in order to provide a work surface with L-shaped cutouts for advantageously frictionally engaging telescopic support members of the luggage.

	Regarding Claim 4, Glover et al. teaches a work surface (20) wherein the contoured underside (50) is textured (wherein Glover et al. provides for the leveling members to be “an encased granular substances enclosed in a textile material”, which corresponds to the leveling members (50) having a texture.) (Fig. 6c; [0023])


Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Long, JR, et al. (US 20180132606 A1), teaches a desktop accessory for luggage.
Distefano (US 20160113388 A1), teaches a portable tray for luggage.
Clark et al. (US 4915035 A), teaches an automobile food service tray that utilizes L-shaped cutouts for frictional retention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 
/JUSTIN CAUDILL/Examiner, Art Unit 3733                         

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733